                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           Civil Action No.: 3:16 CV 00611


 SYNERGY INSURANCE COMPANY,

                    Plaintiff,

        v.                                                        JUDGMENT
 UNIQUE PERSONNEL CONSULTANTS,
 INC.,

                    Defendant.


       In accordance with the Court’s Order granting Plaintiff Synergy Insurance Company’s

Motion for Summary Judgment on its claim for breach of contract against Defendant Unique

Personnel Consultants, Inc., Judgment is hereby entered against Defendant Unique Personnel

Consultants, Inc. in the principal amount of $1,054,920.98 plus accrued pre-judgment interest at

the statutory rate of 8%.

       Pre-judgment interest began accruing on amounts due at the time of the separable

breaches and shall be calculated based on the dates of breach noted in the table below:

      Item                                  Due Date                   Amount

      2015 Policy Premiums                  9/23/2016                          $110,806.00
      2015 Policy Assessments & Fees        9/23/2016                            $6,629.00
      May 2016 Deductibles                  6/15/2016                          $107,998.01
      June 2016 Deductibles                 7/15/2016                            62,851.76
      July 2016 Deductibles                 8/15/2016                            74,056.18
      August 2016 Deductibles               9/15/2016                            84,217.79
      September 2016 Deductibles            10/15/2016                           63,854.99
      October 2016 Deductibles              11/15/2016                          115,934.13
      November 2016 Deductibles             12/15/2016                           47,386.83
      December 2016 Deductibles             1/15/2017                            23,624.24
      January 2017 Deductibles              2/15/2017                            71,695.40
      February 2017 Deductibles             3/15/2017                            46,634.31
      March 2017 Deductibles                4/15/2017                            50,200.74
      April 2017 Deductibles             5/15/2017                           14,128.21
      May 2017 Deductibles               6/15/2017                           21,438.01
      June 2017 Deductibles              7/15/2017                           20,358.39
      July 2017 Deductibles              8/15/2017                           11,852.63
      August 2017 Deductibles            9/15/2017                           13,550.76
      September 2017 Deductibles         10/15/2017                          36,638.95
      October 2017 Deductibles           11/15/2017                          24,053.12
      November 2017 Deductibles          12/15/2017                           7,721.59
      December 2017 Deductibles          1/15/2018                            5,321.48
      January 2018 Deductibles           2/15/2018                            3,374.35
      February 2018 Deductibles          3/15/2018                           10,113.20
      March 2018 Deductibles             4/15/2018                            3,970.53
      April 2018 Deductibles             5/15/2018                            5,498.65
      May 2018 Deductibles               6/15/2018                            1,894.00
      June 2018 Deductibles              7/15/2018                            9,117.73
      Total Amount Due                                                   $1,054,920.98


       The Court confirms this amount is the Judgment of the Court against Defendant Unique

Personnel Consultants, Inc.

       SO ORDERED.


                                      Signed: December 4, 2018




                                            -2-
